Title: To George Washington from Anne-César, chevalier de La Luzerne, 10 June 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        A Son Excellence Monsieur le Général Washington Commandant
                        en chef et à Messieurs les Generaux et autres officiers de l’armée
                        américaine Sur la rivière de l’hudson.Messieurs 10 June 1782
                     
                     
                     
                     Je transmettrai à S.M. l’adresse que vous avez bien voulu me
                        faire parvenir au sujet de la naissance d’un heritier de la Couronne. Elle
                        apprendra avec beaucoup de satisfaction la joye que cet événement vous a
                        inspirée et elle Verra avec plaisir que cette même armée qui a donné tant de
                        preuves de courage et de Patriotisme, avec laquelle Ses troupes ont combattu
                        un ennemi commun, dans un concert et dans une intelligence parfaite,
                        S’empresse aujourd’hui à témoigner que rien de ce qui touche la nation
                        françoise ne lui est étranger.
                     Le jeune prince dont la naissance est l’Objet de vos
                        felicitations, Messieurs, entendra dès son enfance raconter les actions
                        glorieuses par lesquelles vous avez assuré l’independance et le bonheur d’un
                        Vaste continent. Les noms de vos illustres chefs lui seront repetés, lorsque
                        voudra lui citer des exemples de desinteressement, de constance, de bravour
                        et de toutes les vertus militaires. Il a vu le jour dans le moment ou la
                        victoire couronnoit nos deux nations; Cette Circonstance est un présage
                        fortuné de la gloire future et annonce qu’il sera un jour le soutien de
                        l’independance ainsi que de l’alliance qui unit la France aux treize Etats.
                     La vénération que vos vertus et vos actions m’ont inspirée,
                        Messieurs, augmente le plaisir que j’ai a être auprès du Roi mon maitre
                        l’organe de vos sentiments. Je vous prie d’etre persuadés que personne n’est
                        avec un respect plus sincere que le mien Messieurs Votre très humble et très
                        obeissant Serviteur
                     
                        Le che. de la luzerne
                     
                  
                  Translation
                     To His Excellency General Washington Commander in Chief—The
                        Generals and other Officers of the American Army on Hudsons River.
                     GentlemenI shall transmit to his Majesty the address you have been
                        pleased to send me on the birth of an Heir to his Crown—It will afford him
                        infinite Satisfaction to find with what Joy this Event has inspired you and
                        he will see with pleasure, that the same Army which has given so many proofs
                        of Courage and Patriotism and which has in the most perfect harmony and
                        concert with his own Troops fought the common Enemy, now hastens to show
                        that nothing which affects the French Nation can be indifferent to them.
                     The Young Prince, whose birth is the object of your
                        Congratulations will from his Infancy hear recounted the glorious Actions by
                        which you have effected the Independance and happiness of a Vast
                        Continent—And when they would cite to him examples of disinterestedness
                        Constancy Courage & every other Military Virtue they will repeat to
                        him the names of illustrious chiefs.
                     He is born at a moment when Victory has crowned both our
                        Nations, this circumstance is a happy presage of his future glory and
                        promises that he will one day be the support of your Independance as well as
                        of the Alliance which unites France with the thirteen United States.
                     The Veneration that your Actions and Virtues have inspired me
                        with, Gentlemen, augments the pleasure I have in conveying your Sentiments
                        to the King my Master. I beg you to be persuaded that no one is with more
                        sincere Respect gent. Your very humble and Obedient Servant
                     
                        le chev: de la luzerne
                     
                  
               